Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1, 6-7, 12-13, and 18-19 are amended.
Claims 1-22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12-13 recite the limitation “generating an activity informed insulin bolus by adjusting a prevalent functional insulin therapy bolus.”  Examiner is unable to determine what it means by an activity informed insulin bolus and functional insulin therapy bolus.  The claim does not provide any guidance as to the definitions of the two limitations.  The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.  The court ruled that limitations, not present in the claims,  In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)  Examiner asks the Applicant to provide more guidance.
Claims 2 and 14 recite the limitation “calculating the prevalent functional insulin therapy bolus based on…a correction component…”  Examiner is unable to determine what exactly it means to have a correction component.  The claim does not provide any guidance as to the definitions of the two limitations.  The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.  The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)   For examination purposes, Examiner interprets the correction component to be the insulin required to compensate the difference between target and current blood glucose level (specification para. 48).  Examiner asks the Applicant to provide more guidance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
These steps of quantifying physical activity and generating an activity informed insulin bolus, as drafted, under the broadest reasonable interpretation, includes performance of the 
These steps of quantifying physical activity of the patient, calculating an accumulated PA periodically, and generating an activity informed insulin bolus, as drafted, under the broadest reasonable interpretation, includes mathematical concepts.
These steps of quantifying, calculating, and generating, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing bolus treatment for diabetes of a patient).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, reciting calculating and determining using generic computer components. A user is able to use paper and pen and apply rules to calculate insulin therapy bolus, meal component, correction component, insulin component, activity profile, and activity factor.; claim 8 recites measuring step count using generic computer components.; claims 9-10 recite calculation of physical activity. A user can use pen and paper and with received information, calculate weighted sum and accumulated PA.).  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of quantifying physical activity of the patient amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 85-86, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of quantifying physical activity of the patient amounts to mere data gathering, recitation of calculating an accumulated PA based on the quantified PA amounts to selecting a particular data source or type of data to be manipulated, recitation of generating an activity informed insulin bolus amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 8, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claim 5, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-4, 6-7, 9-10, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (quantifying physical activity of the patient, calculating an accumulated PA based on quantified PA, and generating an activity informed bolus, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); previous activity component based on an account of the accumulated PA, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claim 8, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2-4, 6-7, 9-10, e.g., Flook, MPEP 2106.05(d)(II)(ii); claim 5, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-10 and 12 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steil et al. (U.S. Publication No. 2020/0268968).
As per claim 1, Steil teaches a computer-implemented method for treating a patient suffering from type 1 diabetes (T1D), the method comprising:
-quantifying physical activity (PA) of the patient (Steil: para. 19; para. 56; Predicting factor refers to a quantifiable variable; examples of predicting factors include level of activity.  Activity data obtained from activity monitors.);
(Steil: para. 21-22; Calculating an activity record based on a time period. Collecting activity information that effect glycemia.); and
-generating an activity informed insulin bolus by adjusting a prevalent functional insulin therapy bolus with a previous activity component, wherein the previous activity component is based on an account of the accumulated PA over a period of time for the patient (Steil: para. 19; para. 58; para. 64-65; Generating a therapy recommendation based on gathered data. Adjusting insulin bolus based on analysis of historical data of activity and meals.).
As per claim 2, the method of claim 1 is as described.  Steil further teaches calculating the prevalent functional insulin therapy bolus based on a meal component, a correction component, and a previous insulin component (Steil: para. 49; para. 52-54; para. 59; para. 64-66; Applying the CDS algorithm to the data collected. Data collected include carbohydrate to insulin rations (i.e. meal component), insulin-on-board time profiles (i.e. previous insulin component), and glucose correction factors (i.e. correction component)).
As per claim 3, the method of claim 2 is as described.  Steil further teaches calculating the meal component based on a ratio of an estimated carbohydrate intake and an amount of carbohydrate compensated by one unit of insulin (Steil: para. 19; para. 54; para. 56; para. 116; Calculating the CIR for a person.).
As per claim 4, the method of claim 2 is as described.  Steil further teaches calculating the correction component based on current blood glucose (BG), target BG, and a correction factor that indicates a decrease in BG resulting from a single unit of the insulin (Steil: para. 19; para. 93)
As per claim 5, the method of claim 2 is as described.  Steil further teaches determining the previous insulin component based on insulin that is in circulation due to previous insulin injections (Steil: para. 12; para. 59).
As per claim 6, the method of claim 1 is as described.  Steil further teaches wherein the previous activity component is also based on an activity factor, the method comprising: determining the activity profile by calculating a median of the accumulated daily PA measured at a specific time of a day for multiple days (Steil: para. 21; moving average of several weeks of data.).
As per claim 7, the method of claim 1 is as described. Steil further teaches wherein the previous activity component is also based on an activity factor, the method comprising: determining the activity factor by calculating an amount of the accumulated PA that has a same impact on BG of the patient as a single unit of insulin (Steil: para. 56; Analyzing activity data accumulated over a time period to determine its affect on insulin bolus.).
As per claim 8, the method of claim 1 is as described.  Steil further teaches wherein the quantifying of PA comprises: measuring a step count of the patient (Steil: para. 56; Fitbit monitoring activity.).
As per claim 9, the method of claim 1 is as described.  Steil further teaches wherein the accumulated PA is calculated using a weighted sum of the quantified PA over a period of time (Steil: para. 21; para. 64).
As per claim 10, the method of claim 1 is as described.  Steil further teaches wherein the calculating of the accumulated PA occurs at a time of bolus calculation for the patient (Steil: para. 56)
As per claim 11, the method of claim 2 is as described.  Steil further teaches administering the activity informed insulin bolus to the patient (Steil: para. 55; Adjusting the pump to delivery the bolus.).
Claims 12-13 recite substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
Claims 14-21 recite substantially similar limitations as those already addressed in claims 1-9, and, as such, are rejected for similar reasons as given above.
As per claim 22, the method of claim 13 is as described.  Steil further teaches implemented in an open or closed loop blood glucose control algorithm (Steil: para. 58).
Response to Arguments
Applicant's arguments filed for claims 1-9 and 11-22 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that since the claims require using a previous activity component to adjust the prevalent functional insulin therapy bolus as to dynamically adjust the insulin dose that it is a transformation of how system operates, as opposed to a system merely carrying out an abstract idea.  Examiner states that the machine components of the claims do not impose any meaningful limitations on the abstract idea as they amount to applying the idea with a computer.  The claim simply recites generic computers performing the generic computer functions and does not amount to significantly more than the abstract idea.  Examiner argues that the limitations may qualify as "significantly more" include "effecting a transformation of a particular article to a different state or thing."  Changing to a different state or thing usually means more than simply using an article or changing the location of an article, a new or different function or use can be evidence that an article has been transformed.  Mere manipulation of basic mathematical Tilghman v. Proctor provides an example of effecting a transformation of a particular article to a different state or thing.  In that case, the claim was directed to a process of subjecting a mixture of fat and water to a high degree of heat and included additional parameters relating to the level of heat, the quantities of fat and water, and the strength of the mixing vessel. The claimed process, which used the natural principle that the elements of neutral fat require that they be severally united with an atomic equivalent of water in order to separate and become free, resulted in the transformation of the fatty bodies into fat acids and glycerine.  It is noted that the mere manipulation or reorganization of data does not satisfy the transformation prong. See Cybersource Corp. v. Retail Decisions, Inc.
Applicant argues that the present claims integrate the abstract idea into a practical application and overcome shortcomings of known strategies: they focus on BG management related to structured exercise bouts as opposed to unstructured or total daily PA; and there is a trade-off between strategies that are simple to use and strategies that yield high performance. Examiner states that the Applicant is not trying to cure a shortcoming in existing computer technology and does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claims.  Furthermore, the present invention fails to show objective evidence regarding how these shortcomings are overcome and a subjective opinion of the Applicant is presented to state that these shortcoming are overcome.
	Applicant argues that the claim improves the accuracy of the system.  Examiner states that Applicant provides conclusory statement regarding the improvement and fails to show objective evidence regarding the improvement.
Applicant’s arguments with respect to claim(s) 1-21 under 35 U.S.C. 102/103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626